Cite as 2013 Ark. App. 671

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-13-458


WILLIAM L. BATEMAN                               Opinion Delivered   November 13, 2013
                              APPELLANT
                                                 APPEAL FROM THE JEFFERSON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CV-2011-594-2]

LILLIAN C. HEIRD                                 HONORABLE ROBERT H. WYATT,
                                 APPELLEE        JR., JUDGE

                                                 REVERSED AND REMANDED



                              RITA W. GRUBER, Judge

      William L. Bateman appeals the amount of attorney’s fees he was awarded in his small-

claims judgment for damages sustained in a motor-vehicle accident. The circuit court

awarded the fees under the following statutory provision:

              In all cases wherein loss or damage occurs to property resulting from motor
      vehicle collision amounting to one thousand dollars ($1,000) or less, and the defendant
      liable, without meritorious defense, shall fail to pay the loss or damage within sixty
      (60) days after written notice of the claim has been received, then the defendant shall
      be liable to pay the person entitled thereto double the amount of the loss or damage,
      together with a reasonable attorney’s fee, which shall not be less than two hundred fifty
      dollars ($250), and court costs.

Ark. Code Ann. § 27-53-402(a) (Repl. 2010) (emphasis added).

      There is no fixed formula in determining a reasonable attorney’s fee. S. Farm Bureau

Cas. Ins. Co. v. Krouse, 2010 Ark. App. 493, 375 S.W.3d 763. However, a court should be

guided in that determination by these long-recognized factors:

      (1) the experience and ability of the attorney; (2) the time and labor required to
                                  Cite as 2013 Ark. App. 671

       perform the service properly; (3) the amount in controversy and the result obtained
       in the case; (4) the novelty and difficulty of the issues involved; (5) the fee customarily
       charged for similar services in the local area; (6) whether the fee is fixed or contingent;
       (7) the time limitations imposed upon the client in the circumstances; and (8) the
       likelihood, if apparent to the client, that the acceptance of the particular employment
       will preclude other employment by the attorney.

Carter v. Cline, 2013 Ark. 398, at 9–10, --- S.W.3d ----, ---- (citing Chrisco v. Sun Indus.,

Inc., 304 Ark. 227, 800 S.W.2d 717 (1990)).            Because of the trial judge’s intimate

acquaintance with the record and the quality of service rendered, the appellate court will

usually recognize the judge’s superior perspective in assessing the applicable factors. Id. The

standard of review for an attorney-fee award is abuse of discretion. Nw. Nat’l Life Ins. v.

Heslip, 309 Ark. 319, 832 S.W.2d 463 (1992).

       William Bateman’s daughter, Tacita, was driving her father’s 2007 Chrysler in Pine

Bluff on July 9, 2009, and was stopped at a red light when a 1999 Oldsmobile operated by

Lillian C. Heird struck the Chrysler from behind. On September 29, 2011, the Batemans

filed suit against Ms. Heird in circuit court. Tacita Bateman sought damages for personal

injury. William Bateman sought $622.98 of property damage and $50 total costs for car rental

while his Chrysler was being repaired. He also requested, pursuant to Arkansas Code

Annotated section 27-54-402, that he be awarded double damages, his attorney’s fees, and

court costs. In her answer, Ms. Heird denied liability and requested dismissal of the Batemans’

complaint. On November 21, 2012, upon motion of Tacita Bateman, the circuit court

dismissed her personal-injury claim without prejudice.

       Ms. Heird’s liability for the accident was stipulated at a November 29, 2012 bench trial

on Mr. Bateman’s claim for property damage. The court noted that payment had not been

                                                2
                                  Cite as 2013 Ark. App. 671

made despite a demand letter to Ms. Heird and a person whom the court assumed to be her

insurance adjustor, and noted that Ms. Heird was not able to be in court to testify. The court

orally found that the testimony of both Mr. Bateman and his daughter, although contested

vigorously, was credible; that the amount of damages to Mr. Bateman’s car was $622.98; and

that Ms. Heird failed to put forth a meritorious defense showing why payment of the small

claim was not made within the statutory sixty-day period.

       The circuit court awarded judgment to Mr. Bateman in the amount of $622.98 for

actual damage to his car along with a statutory penalty of $622.98, for a total of $1245.96; $25

car rental per day for two days, totaling $50; and attorney’s fee in the amount of $750 under

Arkansas Code Annotated section 27-53-402. The following colloquy then ensued between

Mr. Bateman’s counsel and the court:

       Counsel:       Your Honor, we’d like an opportunity to submit a fee petition.

       Court:         I’m going to authorize $750 in attorney’s fees and then award the cost
                      for bringing the action. So, at this point, the total judgment will be
                      $2045.96, plus you can itemize your costs; and you will be awarded
                      your costs as well.

       On December 7, 2012, Mr. Bateman filed a motion asking the court to reconsider the

amount of attorney’s fees—which he alleged would barely cover three hours’ work—and to

allow him to submit a fee petition detailing the time and work. He alleged that the aggressive

law firm hired by State Farm had filed numerous pleadings; inspected his vehicle and hired

experts; sent numerous faxes, letters, and requests; and caused his attorneys to spend more

than seventy-five hours responding. He asserted that “the defense . . . by State Farm

Insurance Company, in denial of the claim to Mr. Bateman, was totally frivolous.” He argued

                                               3
                                   Cite as 2013 Ark. App. 671

that there was no proof on which to base a denial, and that the fees and costs should be

enhanced because State Farm took a meritless and frivolous position with no basis in fact or

law. Ms. Heird responded that the trial had been continued from August 30, 2012, to

November 29, 2012, at Mr. Bateman’s request; that the primary focus of the lawsuit had

arisen from Tacita Bateman’s personal-injury claim, which she voluntarily dismissed shortly

before trial; that the motion to reconsider essentially requested leave to file a fee petition,

which the court had denied at trial after setting Mr. Bateman’s attorney’s fee at $750; and that

Mr. Bateman had not demonstrated how, if at all, the court erred in exercising its discretion

to set the fee at $750.

       By written order of January 25, 2013, “based on the pleadings filed herein and being

well and otherwise sufficiently advised in the premises,” the court denied Mr. Bateman’s

motion for reconsideration and again set attorney’s fees at $750. On February 19, 2013, the

court entered judgment fixing damages at $622.98, doubling the damages pursuant to statute,

awarding $50 for a rental car, and awarding attorney’s fees of $750 as previously set at trial and

by its January order. Damages were fixed at $2,045.96, along with $215 fees for filing and

service.

       On February 25, 2013, Mr. Bateman appealed the circuit court’s judgment of February

19, 2013. On March 4, 2013, he filed a motion in the circuit court under Arkansas Rule of

Civil Procedure 54(e)(2) to guard against any assertion that he had not followed proper




                                                4
                                  Cite as 2013 Ark. App. 671

procedure in seeking attorney’s fees.1 Attached to the motion was an itemized record

showing that counsel spent 68.24 hours on the case at a rate of $175, totaling $12,012, and

had costs and fees of $225. Ms. Heird responded that the motion was improper because the

circuit court had awarded reasonable attorney’s fees at the close of trial and had twice decided

the issue and that, regardless, Mr. Bateman had not shown how the award of attorney’s fees

was outside the court’s discretion. Mr. Bateman replied that the motion was proper under

Rule 54(e)(2). By order of May 22, 2013, the circuit court denied Mr. Bateman’s motion for

attorney’s fees. Mr. Bateman now appeals that order, incorporating by reference his February

25, 2012 notice of appeal.

       Mr. Bateman asserts that the attorney’s fee award of $750 is not “reasonable” under

Ark. Code Ann. section 27-53-402, nor does it serve the statute’s purpose of discouraging

meritless denials of small damage claims, which then must be litigated in court to the

detriment of all concerned. See Ford v. Markham, 235 Ark. 1025, 1027–28, 363 S.W.2d 926,

928 (1963) (noting that the “basic legislative purpose” of our small-claims statute “was

evidently to provide an effective remedy for the enforcement of claims so small that in the

past they have often not been worth the expense of litigation and could therefore be ignored

by the wrongdoer with impunity”).

       Mr. Bateman points to Knesek v. Cameron Hubbs Construction., Inc., 2013 Ark. App.
1
        Rule 54(e)(2) requires, in pertinent part, that the motion for attorney’s fees be filed
no later than fourteen days after entry of judgment, specify the judgment and the statute or
rule entitling the moving party to the award, and state the amount or provide a fair estimate
of the amount sought.

                                               5
                                  Cite as 2013 Ark. App. 671

380, a case involving Arkansas Code Annotated section 16-22-308, under which the

prevailing party in particular civil actions “may be allowed a reasonable attorney’s fee to be

assessed by the court and collected as costs.” Hubbs submitted an affidavit with an itemized

record of time spent on the case to support a motion for $27,481.20 in attorney’s fees; the

circuit court did not conduct a hearing on the request, and the court stated in its order

denying the motion that Hubbs was not entitled to any attorney’s fees because Hubbs

recovered “less than the amount sought.” We remanded for an analysis of attorney’s fees

using the Chrisco factors because we found it unclear whether the court thought that Hubbs

was not the prevailing party, or thought, considering all of the factors, that Hubbs was not

entitled to any reasonable attorney’s fees. See also Bailey v. Rahe, 355 Ark. 560, 142 S.W.3d
634 (2004) (remanding for consideration of the Chrisco factors in a guardianship case where

we were unable to discern from the court’s remarks its basis for reducing the requested

attorney’s fees).

       Ms. Heird responds that Mr. Bateman did not provide the circuit court an amount to

consider at the conclusion of trial; that the attorney’s fee award of $750 Mr. Bateman received

was more than fifty percent of his award for property damage; that the circuit court, in

denying his motion to reconsider attorney’s fees, stated that its decision was based on the

pleadings; that his motion for attorney’s fees after judgment was based on a self-serving

statement rather than an independent statement or affidavit supporting the hourly rate “for

such a small property damage case”; and that his fee statement included generalized entries

that did not differentiate claims for personal injury and property damage. Ms. Heird argues


                                              6
                                  Cite as 2013 Ark. App. 671

that the prevailing party could not be stated with certainty because Mr. Bateman prevailed

only on the small-property claim and because the dismissal of his daughter’s claim without

prejudice did not sufficiently conclude the lawsuit. See FMC Corp. v. Helton, 360 Ark. 465,

202 S.W.3d 490 (2005); Burnette v. Perkins & Assocs., 343 Ark. 237, 33 S.W.3d 145 (2000).

She concludes that the circuit court did not abuse its discretion in awarding $750 in attorney’s

fees in this case.

       Upon finding that Ms. Heird failed to put forth a meritorious defense showing why

payment of Mr. Bateman’s small claim was not made within the sixty days allowed under

Arkansas Code Annotated section 27-53-402, the circuit court properly recognized that the

statute mandated he be awarded a reasonable attorney’s fee. We hold, however, that the court

abused its discretion by deciding on the amount of the attorney’s fee before giving Mr.

Bateman the opportunity he requested to submit a fee petition, and by reiterating its decision

without further explanation even after the fee petition was submitted. As in Knesek, 2013
Ark. 380, and Bailey, 355 Ark. 560, 142 S.W.3d 634, we are unable to determine the basis

of the circuit court’s decision regarding the amount of the attorney’s fee it awarded. We

therefore reverse, and we remand for consideration of the requested fee under the Chrisco

factors.

       Reversed and remanded.

       HARRISON and WHITEAKER, JJ., agree.

       Trafford Law Firm, by: Winfred A. Trafford; and Bridges, Young, Matthews & Drake PLC,
by: John P. Talbot, for appellant.
       The Huckabay Law Firm, PLC, by: James T. Sayes, for appellee.


                                               7